Title: The Chevalier de Ronnay to Abigail Adams, 2 October 1782
From: Ronnay, Chevalier de
To: Adams, Abigail



Madame
à Braintree le 2 8bre. 1782

Je Suis au désespoire d’avoir oublié de vous remettre Le mémoire que vous avez eu La Complaisance de me preter L’avant derniere fois que j’ai eu L’honneur de vous voir. Je vous en demande mille pardons.
Ce mémoire fait honneur à Mr Adams d’autant plus qu’outre qu’il est très bien écrit il a pour base des Sistêmes fondés Sur Sa L’âme politique.

J’ai L’honneur d’être avec respect Madame Votre très humble et très obéisant Serviteur
de Ronnay


Je prie Mademoiselle Adams d’agréer L’assurance de mon respect.

